         1:19-cv-01306-JES-JEH # 28                Page 1 of 11                                                    E-FILED
                                                                               Wednesday, 29 July, 2020 01:14:34 PM
                                                                                      Clerk, U.S. District Court, ILCD

                                UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF ILLINOIS


MICHAEL KOVACH and           )
TESSA A. ALWAN,              )
                             )
               Plaintiffs,   )
                             )
         v.                  )                               Civil Action No. 1:19-cv-01306-JES-JEH
                             )
NATIONWIDE GENERAL INSURANCE )
COMPANY,                     )
                             )
               Defendant.    )


                                         ORDER AND OPINION

        This matter is now before the Court on cross motions for summary judgment. Defendant

Nationwide General Insurance Company filed a Motion for Summary Judgment (Doc. 17), along

with a Memorandum in Support (Doc. 18). Plaintiff Michael Kovach filed a Response (Doc. 24)

thereto, and Defendant filed a Reply (Doc. 27). Plaintiff Michael Kovach also filed a Motion for

Summary Judgment (Doc. 22), to which Defendant filed a Response (Doc. 25) and Plaintiff

Michael Kovach filed a Reply (Doc. 26) thereto. For the reasons set forth below, Defendant

Nationwide General Insurance Company’s Motion for Summary Judgment is GRANTED and

Plaintiff Michael Kovach’s Motion for Summary Judgment is DENIED.

                                                BACKGROUND

        The parties stipulated to the following facts as material and undisputed. See generally

Doc. 20. In October 2018, Plaintiff Tessa A. Alwan 1 (“Alwan”) was driving a 2001 Toyota

Corolla when she was involved in a motor accident with Plaintiff Michael Kovach (“Kovach”).



1
 Plaintiff Tessa Alwan did not join Plaintiff Michael Kovach’s Motion for Summary Judgment, nor has she filed an
appearance pro se or through counsel. Any reference to “Plaintiff” in this Order refers to Kovach.

                                                       1
        1:19-cv-01306-JES-JEH # 28             Page 2 of 11



Id. at 1-2. The 2001 Toyota Corolla, which was owned by Alwan’s parents, was covered by an

insurance policy (the “Policy”) issued by Defendant Nationwide General Insurance Company

(“Nationwide”). The Policy covered four vehicles total. Id. at 1.

        Following the accident, Kovach asserted a claim for bodily injury against the Policy. Id.

at 2. Nationwide offered to settle the bodily injury claim for $100,000 because it is Nationwide’s

position that this is the maximum amount of coverage available under the Policy. Id. Kovach

rejected the settlement offer and offered to settle for $400,000 because it is Kovach’s position

that the limits of liability for the four vehicles may be aggregated for total per person coverage of

$400,000. Id.

        Kovach subsequently filed a lawsuit against Nationwide and Alwan in the Circuit Court

of Tazewell County. Doc. 1-1, at 2. The complaint contained two tort actions against Alwan and

one action for declaratory judgment. Id. The declaratory judgment action sought a finding that

“[the] Nationwide automobile insurance policy’s Declaration Pages create an ambiguity

regarding limits of liability” and that “the bodily injury limits of liability [are] $400,000.” Id. at

9. Nationwide filed a motion to sever the declaratory judgment action from the two tort actions,

and on September 10, 2019, the Circuit Court of Tazewell County granted Nationwide’s motion

to sever. Doc. 1, at 1.

        On September 18, 2019, Nationwide filed a notice of removal for Kovach’s declaratory

judgement action pursuant to 28 U.S.C. § 1441. Id. at 3. The tort actions remain in State court.

On October 11, 2019, Kovach moved to remand the case. Id. The Court denied Kovach’s motion

and realigned Tessa Alwan as a Plaintiff in this matter, retaining jurisdiction pursuant to 28

U.S.C. § 1332. Id.

        The Policy includes the following language:



                                                   2
       1:19-cv-01306-JES-JEH # 28             Page 3 of 11



                Limit of Liability

                A. The limit of liability shown in the Declarations for each person for
                   Bodily Injury Liability is our maximum limit of liability for all
                   damages, including damages for care, loss of services or death, arising
                   out of “bodily injury” sustained by any one person in any one auto
                   accident. Subject to this limit for each person, the limit of liability
                   shown in the Declarations for each accident for Bodily Injury Liability
                   is our maximum limit of liability for all damages for “bodily injury”
                   resulting from any one auto accident.

                                                  ***

                   This is the most we will pay regardless of the number of:

                   1. “Insureds”;
                   2. Claims made;
                   3. Vehicles or premiums shown in the Declarations; or
                   4. Vehicles involved in the auto accident. A vehicle and attached
                      “trailer” are considered as one vehicle. Therefore, the Limit of
                      Liability will not be increased for an accident involving a vehicle
                      which has an attached “trailer.”

Doc. 20-1, at 23-24.

       The Policy Declarations contains each insured vehicle separately with a corresponding

schedule of coverages. Doc. 20-1, at 9-13. On the first page of the Policy Declarations, the

following language is included under General Policy Information:

                Issued: September 17, 2018
                These Declarations are a part of the policy named above and identified by
                the policy number above. They supersede any Declarations issued earlier.
                Your policy provides the coverages and limits shown in the schedule of
                coverages. They apply to each insured vehicle as indicated. Your policy
                complies with the motorist’ financial responsibility laws of your state only
                for vehicles for which Property Damage and Bodily Injury Liability
                coverages are provided.

Doc. 20-1, at 9.

       The Policy Declarations lists the following coverages and limits of liability for the 2016

Kia Forte Ex:
                                                  3
        1:19-cv-01306-JES-JEH # 28           Page 4 of 11




Id. at 10.

        The Policy Declarations lists the following coverages and limits of liability for the 2016

Toyota Corolla L:




Id. at 11.

        The Policy Declarations lists the following coverages and limits of liability for the 2010

Toyota Tundra:




                                                 4
        1:19-cv-01306-JES-JEH # 28            Page 5 of 11




Id.

        Finally, the Policy Declarations lists the following coverages and limits of liability for the

2001 Toyota Corolla:




Id. at 12.

                                         LEGAL STANDARD

        Summary judgment is appropriate where the movant shows, through “materials in the

record, including depositions, documents, electronically stored information, affidavits or

declarations, stipulations … admissions, interrogatory answers, or other materials” that “there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56.


                                                  5
        1:19-cv-01306-JES-JEH # 28           Page 6 of 11



       The parties agree Illinois law governs the interpretation of the insurance policy in this

case. Under Illinois law, the Court must review the language of the policy to ascertain and give

effect to the intention of the parties. Founders Ins. Co. v. Munoz, 237 Ill. 2d 424, 433, 930 N.E.

2d 999 (2010). The policy must be considered as a whole and every provision, rather than an

isolated part, should be examined to determine whether an ambiguity exists. Id. at 433. If there

are no ambiguities, then the policy must be construed according to the plain and ordinary

meaning of its terms. River v. Commercial Life Ins. Co., 160 F.3d 1164, 1169 (7th Cir. 1998).

Any ambiguities in the provisions of an insurance policy are construed against the drafter of the

contract, the insurer, and in favor of the insured. Id. “A court should not search for ambiguity

where none exists. Mere disagreement about the interpretation of an insurance contract does not

render it ambiguous.” Id. (citation omitted). A policy provision may be considered ambiguous if

the policy language is susceptible to more than one reasonable interpretation. Founders, 237 Ill.

2d at 433.

                                           DISCUSSION

       Kovach and Nationwide agree there is no genuine dispute of material fact, and both

parties have moved for summary judgment. The sole issue before the Court is if setting the

Policy Declarations out individually is ambiguous when read in conjunction with the Policy as a

whole. The Policy Declarations list each of the four vehicles separately and the listing for each

vehicle includes “limits of liability” in the amount of $100,000 per person for personal injury

liability and $300,000 per occurrence for personal injury liability.

       Plaintiff Kovach argues that because the Policy Declarations list the limits of liability

separately under each of the four vehicles, one could reasonably interpret the Policy as if the

Alwans had made four purchases of liability coverage for $100,000 per person. Doc. 22, at 6. As



                                                 6
        1:19-cv-01306-JES-JEH # 28             Page 7 of 11



such, Kovach argues the limits may be aggregated (or “stacked”) for total per-person coverage of

$400,000. Id. Kovach asserts that because there is more than one reasonable interpretation of the

Policy, there exists an ambiguity which must be liberally construed in favor of coverage and

against Nationwide. Id. at 4, 6.

        Defendant argues the Limited Liability clause precludes a finding of ambiguity. Doc. 18,

at 9. It asserts the language of the Limited Liability clause is clear and unambiguous. Id.

Defendant argues the differences in coverage listed in the Policy Declarations for each vehicle,

the General Policy Information at the beginning of the Policy Declarations, and the per-vehicle

nature of auto insurance are each valid justifications to find no ambiguity in the per-vehicle

configuration of the Policy Declarations. Id., at 11; Doc. 19, at 7; Doc. 18, at 12.

        The Illinois Supreme Court recently clarified in Hess v. Estate of Klamm how courts

ought to interpret limited liability clauses (commonly referred to as “anti-stacking clauses”). No.

124649, 2020 Ill. WL 398838. Both parties focused their arguments on the applicability of Hess

to the instant case. See generally Doc. 22 and Doc. 18. The policy in Hess had an identical

limited liability clause to that of the Nationwide policy. Compare Hess, 2020 Ill. 124649, at ¶ 5,

with Doc. 20-1, 23, 24. In the policy in question in Hess, “the first page lists the liability limits

for Autos 1, 2, and 3. The second page lists the liability limits for Auto 4.” Id. at ¶ 24.

        The court in Hess indicated that what was important about multiple listings was not

necessarily the number of times something is listed in the declaration page, but the way it is

listed, thus necessitating a case by case analysis. Hess, 2020 Ill. 124649, at ¶¶ 11, 22. They also

held “[previous findings that multiple liability limits listed in a declaration page can bring about

ambiguity] should not be construed as ‘establishing a per se rule that an insurance policy will be

deemed ambiguous as to the limits of liability anytime the limits are noted more than once on the



                                                   7
        1:19-cv-01306-JES-JEH # 28               Page 8 of 11



declarations.’” Id. at ¶ 22 (citing Bruder, 620 N.E.2d at 362). The Hess court continued,

“although the liability limits are technically listed twice, we find this does not create an

ambiguity with respect to stacking.” Id. at ¶ 24. So, even though a limit of liability was listed

multiple times, that was not enough on its own to claim a reasonable ambiguity. One must read

the Policy as a whole to discern if it is ambiguous. Id. at ¶ 14.

        Defendant cites Grinnell Select Ins. Co. v. Baker to illustrate its point that the language of

the limited liability clause alone is sufficient to bar stacking regardless of declarations. 362 F.3d

1005 (7th Cir. 2005). Grinnell was an insurance stacking case from the Seventh Circuit with an

identical limited liability clause to this case. Defendant cites the opinion where the court found

“‘[i]t is hard to imagine clearer language’ prohibiting stacking of liability limits [than this case’s.]”

Doc. 18, at 9 (citing Grinnell, 362 F.3d at 1006). Grinnell continued that a limited liability clause

such as this was clear enough to dispel any ambiguity, even in the midst of a contrary Illinois Fifth

District ruling on the matter. Id. at 1007. They predicted that they would “expect the Supreme Court

of Illinois to follow [the various cases in other jurisdictions where similar antistacking language

forecloses stacking,]” rather than one outlier district court case. Id. However, since Grinnell, the

Illinois Supreme Court has found that an identical wording of a limited liability clause is not enough,

on its own, to dispel all ambiguity from a policy with certain constructions of a declaration page. See

Hess, 2020 Ill. 124649, at ¶ 24. So, the Limit of Liability clause in this case does not foreclose the

need for analysis concerning if the Policy, read as a whole, is ambiguous. This Court agrees the

Limit of Liability clause here is incredibly clear on the matter, which does impact how the Policy

is read as a whole, but it does not end the discussion.

        The Court here is met with a Policy which contains an identical limited liability clause to

that of Hess and has multiple limits of liability listed on the Policy Declarations. Plaintiff asserts

that “by listing the limits of liability multiple times on the policy declarations pages, the

                                                     8
        1:19-cv-01306-JES-JEH # 28             Page 9 of 11



Nationwide Policy creates the reasonable interpretation that the Alwans purchased $100,000 in

coverage four times and, as such, that these limits may be aggregated for total per person

coverage of $400,000.” Doc. 22, at 6. However, the Hess decision makes it clear that listing the

liability limits multiple times is not always an indicator that the policy in question is ambiguous.

See Hess, 2020 Ill. 124649, at ¶ 22. In Hess, the decision hinged on if there was a reasonable way

to read the policy as allowing stacking. The court found that it was persuasive that the defendant

had needed multiple pages to list the vehicles which that policy covered. Id. at ¶ 24. Defendants

need to have a reasonable justification to list their liability limits multiple times in the

declarations. Id. Nationwide argues that they have such a justification; “[a] reasonable

explanation for listing the coverages and liability limits for each vehicle insured is because the

coverages may vary.” Doc. 18, at 11. This Court agrees with this reasoning. Coverages for

individual vehicles may vary, and, in this case, they do. The 2001 Corolla has no protection for

the auto itself, while the other vehicles do. It seems reasonable for a company to desire to lay out

in detail what exactly is happening with each vehicle when coverages vary. 2

        Plaintiff admits, “[Hess’ insistence that listing liability limits multiple times does not

necessitate ambiguity], without further discussion by the Hess court and without consideration of

Bruder and its progeny, arguably could strengthen Nationwide’s argument in this matter.” Doc.

22, at 11. So, this Court will address those cases that Plaintiff suggests change the analysis.

        The Bruder dicta suggests that listing multiple liability limits in a per vehicle fashion

could bring about ambiguity, but the Hess court insists this is not always the case.

        In dicta . . . this court hypothesized that “[i]t would not be difficult to find an
        ambiguity” if the policy listed individual liability limits for each covered vehicle.
        Bruder, at 192, 189 Ill.Dec. 387, 620 N.E.2d 355. We reasoned [in Bruder] that, if


2
 Because the Court is persuaded by this analysis, there is no need to address Defendant’s
insistence that the General Policy Information paragraph clarifies the situation.
                                                   9
       1:19-cv-01306-JES-JEH # 28              Page 10 of 11



        there were a separate limit listed for each vehicle on the declarations page, there
        would be little to suggest that the parties intended to limit coverage to the amount
        provided for only one of the vehicles. Id. Rather, “[i]t would be more reasonable to
        assume that the parties intended that, in return for the two premiums, two $100,000
        coverage amounts were afforded.” Id. . . . [T]his should not be construed as
        ‘establishing a per se rule that an insurance policy will be deemed ambiguous as to
        the limits of liability anytime the limits are noted more than once on the
        declarations.’. . . Rather, the question should be decided on a case-by-case basis.”

Hess, 2020 IL 124649, at ¶ 20-22 (citation omitted).

        In this case, the clear incentive to specify detailed coverage per vehicle in conjunction

with a Limit of Liability clause that specifically limits maximum payments for each person for

bodily injury liability overwhelms the suggestion that listing liability limits multiple times could,

in some circumstances, bring about ambiguity. Thus, the Bruder dicta does not change the

conclusion of this case. Rather, as Hess insists is appropriate, a case-by-case analysis leads this

Court to the conclusion that, read as a whole, this Policy is not ambiguous.

        Additionally, the other cases Plaintiff cites are not persuasive. The “progeny of Bruder”

Plaintiff cites are Cherry v. Elephant Insurance Co., 94 N.E.3d 1265 (Ill. App. Ct. 2018) and

Johnson v. Davis, 883 N.E.2d 521 (Ill. App. Ct. 2007), where Illinois appellate courts found in

favor of stacking when vehicles were listed separately on the declaration page, each with its own

liability limits. Doc. 22, at 11. The court in Hess distinguished these cases because they had a

different declaration page set-up from the policy in question in that case, which implies the cases

need to be substantially similar to the policy in this case in order for them to apply. Hess, 2020

IL 124649, at ¶ 26. The limited liability clauses were substantially different in each of those

cases from the instant case. In this case, the Limit of Liability clause specifies “the limit of

liability shown in the Declarations for each person for Bodily Injury Liability is our maximum

limit of liability for all damages . . .” Doc. 20-1, at 23-24. It specifically connects the limits to

each person and asserts that those limits are the maximum Nationwide would pay. In Cherry the

                                                   10
       1:19-cv-01306-JES-JEH # 28             Page 11 of 11



limited liability clause makes no references to maximum payments for each person, as is the case

here. Cherry, N.E.3d at 1268. In Johnson, the limited liability clause also does not specify

coverage limits are for each person as is the case here. Johnson, 883 N.E.2d at 526. In short, the

Limit of Liability clause in this case is much clearer if each individual limit listed as personal

bodily injury is indeed the maximum Nationwide would pay for each person. Comparing the

policies in Cherry and Johnson to the instant case misses the crucial point that their limited

liability clauses are less clear, thus, in those cases, the declaration page set-up would matter more

to the analysis. This Court must read the Policy as a whole, not just the Declaration Pages, to

discern ambiguity.

       The Nationwide Policy contains a clear Limit of Liability clause and has a reasonable

justification to list the vehicles as it does in the Policy Declarations. These facts overwhelm the

implications of the Bruder dicta, as the Hess court suggested was possible, and substantial

differences in the policies distinguish Cherry and Johnson from this case. The Court finds there

is no reasonable ambiguity regarding the limits of liability coverage and the bodily injury limits

of liability for the four vehicles cannot be aggregated for total per person coverage of $400,000.

                                          CONCLUSION

       For the reasons listed above, Defendant Nationwide’s Motion for Summary Judgment

[17] is GRANTED and Plaintiff Kovach’s Motion for Summary Judgment [22] is DENIED. The

Clerk is directed to close the case.

               Signed on this 29th day of July 2020.

                                               s/James E. Shadid______________
                                               James E. Shadid
                                               United States District Judge




                                                 11
